DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (04/19/2021) in which a (3) month Shortened Statutory Period for Response has been set. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                    Drawings

4.	The submitted Drawings on date (04/19/2021) has been accepted and considered under the 37 CFR 1.121 (d).

  Information Disclosure Statement

5.	The Information Disclosure Statement (IDS) that was/were submitted on (03/18/2021) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim interpretation

6.	For the sole purpose of examination, and under the broadest reasonable interpretation (BRI), consistent with the instant specification and the common knowledge of one of ordinary skill in the art, the below list of terms/limitations will be considered to read as:

6.1.	The term “sub-area“ will be read as the well-known VVC term “sub-block”, as recite in the Specification as originally filed, in at least [specs; 0063]. 

6.2.	Further, the Examiner would call Applicant’s attention to the “open ended” claim construction in the filing, in at least claim 5, where no data reconstruction described. The MPEP is clear regarding claim construction as …it should present a clear and fully defined functionality that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing. Proper reworks is respectfully recommended. 

6.3.	It is also valid to point out that in order to prove patentability at the USPTO, the claim language must present a clear defined functionality, and an algorithm execution, that would produce a certain effect and/or result, by executing a series of acts/steps, able to transform and reduce them to a different state of thing. The presented list of claims, (as currently stated) fails this requirement.




         Claim Rejection

35 U.S.C. 101

7.	The 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.1.	Claims (9 and 10) is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of the inventions. 

7.2.	The cited above claim(s) is/are directed towards computer program product which is not limited to falling under the statutory classes of invention set forth. These claims in using the term “program”, to be broadly interpreted as signals, thus nonstatutory.  Based on current USPTO Policy, when the computer program product is not specifically defined as non-transitory computer-readable medium in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer program product may embody signals, i.e. transitory media. 

7.3.	Examiner suggests that Applicants amend the claims to add a limitation to direct the language of the program product claims to only include the “non-transitory computer-readable medium” embodiment which would remove the possibility of claiming signals.

35 USC § 103 rejection

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.2.	Claims (1 -10) are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto; et al. (US 10,432,956; hereafter “Sugimoto”) in view of Xu; et al (US 10,931,963; with provisional benefit [12/07/17]; hereafter “Xu”). 

Claim 1. Sugimoto discloses the invention substantially as claimed - An image encoding device that divides an image into blocks and encodes on each of the blocks, the image encoding device comprising: (e.g. a coding apparatus and methodology of the same, as shown in Figs (1-2 and 10-11), employing similar sub-block partitioning of the CU, in accordance with the codec standard, as shown in at least Figs (3 -4); [Sugimoto; 10: 50]
a sub-area divider configured to divide a target block to be encoded into a plurality of sub-areas; (e.g. see similar in at least Figs (3 -4); [Sugimoto; 10: 50]
a reference direction determiner configured to determine a reference direction that indicates in which direction an encoded block to be referenced is located among encoded blocks around the target block; (e.g. see reference direction and magnitude of the vector for each of the divided sub-blocks, as shown in Figs. (6, 7) also referencing to the already coded neighboring sub-partitions; [Sugimoto; 14: 05])
a motion vector deriver configured to derive a motion vector for each of the sub-areas by referencing a motion vector applied in inter prediction of an encoded block located in the determined reference direction; (e.g. see Fig. 6, [Sugimoto; Cols. 14-15])
a prediction image generator configured to generate a prediction image on the target block by performing inter prediction on each of the sub-areas by using the derived motion vector; (e.g. see similar inter/intra prediction units and flow charts of the same in Figs (1-2 and 10-11; [Sugimoto])
and an entropy encoder configured to encode reference direction information that indicates the determined reference direction, and output a stream; (e.g. see also entropy coding section, where direction and magnitude is/are analogously embedded in the bitstream; [Sugimoto; 17: 01]).
It is note that Sugimoto briefly and in general term (i.e. “prediction”) discloses the feature of deriving MV in his paper.
	For the purpose of additional clarification, and in the same field of endeavor Xu; et al. teaches an analogous codec methodology, where the target block is divided in sub-blocks levels of motion compensation, and wherein each sub-block's MV is determined and adjusted according to its neighbors' vector parameters; [page 1-2].)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the codec implementation of Lee with the partitioning technique of Xu, in order to provide (e.g. better MV selection, and coding prediction accuracy in the process) [Xu; pag. 1-2]).
	
Claim 2. Sugimoto/Xu discloses - The image encoding device according to claim 1, further comprising 
a reference motion vector acquirer configured to acquire a plurality of reference motion vectors including a motion vector applied in inter prediction of each of the encoded blocks located around the target block, (e.g. see similar in Figs. (6, 7) also referencing to the already coded neighboring sub-partitions; [Sugimoto; 14: 05])
wherein the motion vector deriver is configured to: identify, from among the plurality of reference motion vectors, a reference motion vector corresponding to an encoded block located in the reference direction relative to the one sub-area, for each one sub-area included in the plurality of sub- areas; (e.g. see similar in at least Figs (3 -4) where prediction is determined; [Sugimoto; 10: 50]);
and derive a motion vector for the one sub-area by extrapolation, by using the identified reference motion vector; (e.g. see filter interpolation used; [Sugimoto; 14: 60]);

Claim 3. Sugimoto/Xu discloses - The image encoding device according to claim 1, wherein the entropy encoder is configured to encode the reference direction information, without encoding a motion vector of each of the sub-areas, and output the stream; (e.g. see Figs. (6, 7), also referencing to the already coded neighboring sub-partitions; [Sugimoto; Cols. 14 -15])

Claim 4. Sugimoto/Xu discloses - The image encoding device according to claim 1, wherein the prediction image generator is configured to: generate a prediction image on each of the sub-areas by performing inter prediction on each of the sub-areas; and generate a prediction image on the target block by combining the prediction image on each of the sub-areas; (e.g. see Figs. (6, 7) also referencing to the already coded neighboring sub-partitions; [Sugimoto; Cols. 14 -15]).  

Claim 5. Sugimoto/Xu discloses - An image decoding device that decodes an encoded stream on each of blocks, the image decoding device comprising: a sub-area divider configured to divide a target block to be decoded into a plurality of sub-areas; an entropy decoder configured to, by decoding the encoded stream, acquire a reference direction that indicates in which direction a decoded block to be referenced is located among decoded blocks around the target block; a motion vector deriver configured to derive a motion vector for each of the sub-areas by referencing a motion vector applied in inter prediction of a decoded block located in the acquired reference direction; and a prediction image generator configured to generate a prediction image on the target block by performing inter prediction on each of the sub-areas by using the derived motion vector. (Current lists all the same elements as recites in Claim 1 above, but in reversible “decoding form”, and is/are therefore on the same premise.)

Claim 6. Sugimoto/Xu discloses - The image decoding device according to claim 5, further comprising a reference motion vector acquirer configured to acquire a plurality of reference motion vectors including a motion vector applied in inter prediction of each of the decoded blocks located around the target block, wherein the motion vector deriver is configured to: identify, from among the plurality of reference motion vectors, a reference motion vector corresponding to a decoded block located in the reference direction relative to the one sub-area, for each one sub-area included in the plurality of sub- areas; and derive a motion vector for the one sub-area by extrapolation, by using the identified reference motion vector. (The same rationale and motivation apply as given to Claims (1 and 2) above.)

Claim 7. Sugimoto/Xu discloses - The image decoding device according to claim 5, wherein the entropy decoder is configured to acquire the reference direction from the encoded stream, without acquiring a motion vector of each of the sub-areas from the encoded stream. (The same rationale and motivation apply as given to Claims (1 and 3) above.)  

Claim 8. Sugimoto/Xu discloses - The image decoding device according to claim 5, wherein the prediction image generator is configured to: generate a prediction image on each of the sub-areas by performing inter prediction on each of the sub-areas: and generate a prediction image on the target block by combining the prediction image on each of the sub-areas. (The same rationale and motivation apply as given to Claims (1 and 4) above.)   

Claim 9. Sugimoto/Xu discloses - A program causing a computer to function as the image encoding device according to claim 1. (Current lists all the same elements as recites in the encoder device of Claim 1 above, and is/are therefore on the same premise.)

Claim 10. Sugimoto/Xu discloses - A program causing a computer to function as the image decoding device according to claim 5. (Current lists all the same elements as recites in the decoder device of Claim 5 above, and is/are therefore on the same premise.)

    Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

9.1. Patent documentation:

US 11,240,505 B2		Poirier; et al.		H04N19/119; H04N19/129; H04N19/159; 
US 11,330,277 B2		Tsai; et al.		H04N19/86; H04N19/176; H04N19/159; 
US 11,252,436 B2		Zhang; et al.		H04N19/137; H04N19/587; H04N19/52; 
US 10,931,963 B2		Xu; et al.		H04N19/52; H04N19/513; H04N19/176; 
US 9,374,598 B2		Park; et al.		H04N19/521; H04N19/117; H04N19/52; 

9.2. Non-Patent Literature:

_ MV Planar prediction; Iwamura; July-2018. 

        CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.